DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please make the following corrections to eliminate minor typographical errors and antecedent basis issues.
1.	 In Claim 1, line 9
	“the plurality”  should be changed to: -- a plurality --
2.	 In Claim 1, line 13
	“the use”  should be changed to: -- a use --
3.	 In Claim 1, line 16
	“the performance”  should be changed to: -- a performance --
4.	 In Claim 2, line 2
	“the plurality”  should be changed to: -- a plurality --
5.	 In Claim 3, line 2

6.	 In Claim 4, line 2
	“the audit report”  should be changed to: -- an audit report --
7.	 In Claim 6, line 2
	“the procedure step”  should be changed to: -- a procedure step --
8.	 In Claim 7, line 2
	“the procedure step”  should be changed to: -- a procedure step --
9.	In Claim 8, line 11
	“the plurality”  should be changed to: -- a plurality --
10.	 In Claim 8, line 15
	“the use”  should be changed to: -- a use --
11.	 In Claim 8, line 18
	“the performance”  should be changed to: -- a performance --
12.	 In Claim 9, line 2
	“the plurality”  should be changed to: -- a plurality --
13.	 In Claim 10, line 2
	“the review of the first”  should be changed to: -- a review of a first --
14.	 In Claim 11, lines 1-2
	“the audit report”  should be changed to: -- an audit report --
15.	 In Claim 13, line 2
	“the procedure step”  should be changed to: -- a procedure step --
16.	 In Claim 14, line 2

17.	 In Claim 15, line 10
	“the plurality”  should be changed to: -- a plurality --
18.	 In Claim 15, line 14
	“the use”  should be changed to: -- a use --
19.	 In Claim 15, line 17
	“the performance”  should be changed to: -- a performance --
20.	 In Claim 16, line 2
	“the plurality”  should be changed to: -- a plurality --
21.	 In Claim 17, line 2
	“the review of the first”  should be changed to: -- a review of a first --
22.	 In Claim 18, line 2
	“the audit report”  should be changed to: -- an audit report --
23.	 In Claim 20, line 2
	“the procedure step”  should be changed to: -- a procedure step --



Response to Amendment
 	This office action is responsive to the applicant’s remarks received December 03, 2021. Claims 1-20 have been fully considered and are persuasive.


Response to Arguments
	Applicant’s arguments with respect to the amended claims have been fully considered and are persuasive. 


Claim Rejections
	In light of the amendments presented, Examiner withdraws the 35 USC § 103 rejection of Claims 1-20. In view of “Applicant Arguments/Remarks Made in an Amendment” filed December 03, 2021. Claims 1-20 are now considered to be allowable subject matter. 

Allowable Subject Matter
1.	Claims 1-20 are allowed.
2.	The following is Examiners statement of reasons for allowance:
Claim 1-20 uniquely identify the distinct features of synchronizing equipment status. 
The closest prior art made of record is Manning et al. (US 20060087402 A1) Fuchs et al. US (20120166203 A1), Spradling et al. (US 20110184776 A1) and Mishelevich et al. (US 20050065813 A1).
The cited reference (Manning) teaches wherein a system and method is useful for providing quality control services in connection with a project for initiation of a process plant having field devices disposed at respective field sites in the process plant. Quality control data is generated at the field sites with a portable computer in response to quality control task information provided via a user interface of the portable computer. The quality control data is transmitted to a host computer having a database with project history information, and stored in the database through 
The cited reference (Fuchs) teaches a system and method of wirelessly serving a work flow protocol to agents for use with respect to subjects. The agents wear headsets, each with a display and a microphone coupled to a portable controller. The work flow protocol causing presentation of queries through the headsets based on a logical tree structure. Data generated by speech of the agents is received and stored.
The cited reference (Spradling) teaches wherein a professional services audit tool is disclosed that includes an application that performs a variety of functions such as completing certain audit planning processes/forms, offering a tailored set audit programs based on the assessed risks, allowing users to further tailor the suggested audit programs, and rendering these audit programs in a helpful format. The application also provides functionality to perform and document audit work, guide the auditor though the engagement process, isolate audit program steps by related assertions and identified risks to ensure that audit plans are tailored to specific risks, provide an engagement dashboard to view at a glance both the overall audit and for each audit area, the steps which are not yet started, in progress, or completed, and allow for the integration of generated documents to be automatically stored to, accessed from, and synchronized with various external engagement management systems.

The cited reference fails to disclose synchronizing, by use of a processor, equipment statuses to a mobile device through a network from a procedure database, wherein each equipment status corresponds to an equipment instance of a plurality of equipment instances of specific equipment and each equipment instance corresponds to an equipment reference code; receiving a first equipment reference code for a first equipment instance at the mobile device; retrieving a first equipment status of the plurality of equipment statuses that is indexed to the first equipment reference code to the mobile device; displaying the first equipment status on the mobile device; retrieving an equipment procedure indexed to the first equipment reference code; presenting a training in the use of the equipment procedure; receiving an indication that a portion of the equipment procedure for the first equipment instance is complete, wherein the equipment procedure comprises text that directs the performance to an operation on the first equipment instance; generating an update of the equipment status from the indication; and synchronizing the Claims 1-20 as allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue and fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS T. RILEY, ESQ. whose telephone number is (571)270-1581. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P. Goddard can be reached on 517-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center 

MARCUS T. RILEY, ESQ.
Acting SPE
Art Unit 2677



/MARCUS T RILEY/Primary Examiner, Art Unit 2677